18-2464
    Adams v. Horton


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 4th day of November, two thousand nineteen.

    PRESENT:
                ROBERT A. KATZMANN,
                      Chief Judge,
                DENNY CHIN,
                CHRISTOPHER F. DRONEY,
                      Circuit Judges.
    _____________________________________

    Bahji Adams,

                            Plaintiff-Appellant,

                      v.                                                  18-2464

    Keith Horton, individually and officially as
    Commissioner for the DFCC State of Georgia,

                            Defendant-Appellee,

    Vermont Office of Child Support, Georgia Division
    of Child Support Services, Commissioner for State of
    Vermont for the Office of Child Support, Jane Doe,
    John Doe,
                          Defendants.
    _____________________________________

    FOR PLAINTIFF-APPELLANT:                                   Bahji Adams, pro se,
                                                               Burlington, VT.
FOR DEFENDANT-APPELLEE:                                           Brian E. Goldberg, Assistant
                                                                  Attorney General, for Christopher
                                                                  M. Carr, Attorney General of
                                                                  Georgia, Georgia
                                                                  Department of Law, Atlanta,
                                                                  GA.


        Appeal from an order of the United States District Court for the District of Vermont

(Sessions, J.).

        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the order of the district court is AFFIRMED.

        Appellant Bahji Adams, proceeding pro se, appeals the district court’s order denying her

Fed. R. Civ. P. 62.1 motion seeking an indicative ruling on a Fed. R. Civ. P. 60(b) motion. Adams

sought reconsideration of a judgment dismissing her claims that the defendants had violated her

constitutional rights and failed to accommodate her disabilities in state child support proceedings

and enforcement. We previously affirmed the dismissal of her claims because they were barred

under the Rooker-Feldman doctrine. Adams v. Horton, 725 F. App’x 78, 79 (2d Cir. 2018)

(summary order). We assume the parties’ familiarity with the underlying facts, the procedural

history of the case, and the issues on appeal.

        We review the denial of Rule 60(b) motions for abuse of discretion. Gomez v. City of New

York, 805 F.3d 419, 423 (2d Cir. 2015) (per curiam). We also review denials of Rule 62.1 motions

for abuse of discretion. See, e.g., LFoundry Rousset, SAS v. Atmel Corp., 690 F. App’x 748, 750

(2d Cir. 2017) (summary order). “A district court is said to abuse its discretion if it bases its ruling

on an erroneous view of the law or on a clearly erroneous assessment of the evidence, or renders

a decision that cannot be located within the range of permissible decisions.” Gomez, 805 F.3d at
423 (internal quotation marks omitted).1

       First, we note that the district court correctly held that Rule 62.1 was no longer applicable

after we decided Adams’s prior appeal. See LFoundry Rousset, SAS, 690 F. App’x at 750 (“[O]ur

return of the mandate to the district court rendered the Rule 62.1 motion moot because it was no

longer necessary for the district court’s jurisdiction to consider the concomitant Fed. R. Civ. P.

60(b) motion.”). Moreover, the district court did not abuse its discretion in denying the Rule 60(b)

motion. Even if newly discovered, the evidence that Adams attached to her motion does not affect

our holding that her claims are barred under the Rooker-Feldman doctrine. The evidence all

related to the state courts’ child support orders and enforcement, and we previously held that such

claims were barred. See Adams, 725 F. App’x at 79. Furthermore, most of Adams’s motion—

as well as her appellate briefing—was dedicated to reiterating and expanding on the merits of her

dismissed complaint. But a Rule 60(b) motion cannot be used to relitigate her claims. See

Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995).

       We have considered Adams’s remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the order of the district court.


                                              FOR THE COURT:
                                              Catherine O=Hagan Wolfe, Clerk of Court




1
  Unless otherwise indicated, in quoting cases, all internal quotation marks, alterations, emphases,
footnotes, and citations are omitted.

                                                 3